BAYTEX ENERGY TRUST Instrument of Proxy For the Annual Meeting of Unitholders The undersigned holder ("Unitholder") of trust units ("Units") of Baytex Energy Trust (the "Trust") hereby appoints Anthony W. Marino, President and Chief Executive Officer of Baytex Energy Ltd. ("Baytex"), of the City of Calgary, in the Province of Alberta, or, failing him, W. Derek Aylesworth, Chief Financial Officer of Baytex, of the City of Calgary, in the Province of Alberta, or instead of either of the foregoing, , as proxyholder of the undersigned, with full power of substitution, to attend and act and vote for and on behalf of the undersigned at the Annual Meeting of the Unitholders of the Trust (the "Meeting"), to be held at the Calgary Petroleum Club, McMurray Room, 319 – 5th Avenue S.W., Calgary, Alberta, at 3:00 p.m. (Calgary time) on Thursday, May20, 2010 and at any adjournment or adjournments thereof and on every ballot that may take place in consequence thereof to the same extent and with the same powers as if the undersigned were personally present at the Meeting with authority to vote at the said proxyholders' discretion, except as otherwise specified below.Without limiting the general powers hereby conferred, the undersigned hereby directs the said proxyholder to vote the Units represented by this instrument of proxy in the following manner: 1. Fixing the number of directors of Baytex Energy Ltd. to be elected at eight (8). ¨ FOR¨ AGAINST 2. Selection of nominees for election as directors of Baytex Energy Ltd. FOR WITHHOLD John A. Brussa ¨ ¨ Raymond T. Chan ¨ ¨ Edward Chwyl ¨ ¨ Naveen Dargan ¨ ¨ R.E.T. (Rusty) Goepel ¨ ¨ Anthony W. Marino ¨ ¨ Gregory K. Melchin ¨ ¨ Dale O. Shwed ¨ ¨ 3. Appointment of Deloitte & Touche LLP, Chartered Accountants, as auditors of the Trust for the ensuing year and to authorize the directors of Baytex Energy Ltd. to fix their remuneration. ¨ FOR ¨WITHHOLD 4. At the discretion of the said proxyholder, upon any amendment or variation of the above matters or any other matter that may properly be brought before the Meeting or any adjournment thereof, in such manner as such proxyholder, in his sole judgment may determine. - 2 - This instrument of proxy is solicited on behalf of the management of Baytex.If named as proxyholder, the management designees will vote the Units represented by this instrument of proxy as directed above, and, if not directed, will vote in favour of each of the matters referred to above.Each Unitholder has the right to appoint a proxyholder, other than the persons designated above, who need not be a Unitholder, to attend and to act for him and on his behalf at the Meeting.To exercise such right, the names of the nominees of management should be crossed out and the name of the Unitholder's appointee should be legibly printed in the blank space provided. The undersigned hereby revokes any instrument of proxy previously given to vote at the Meeting.
